Exhibit 10.1

LOGO [g94205image001.jpg]

14 July 2010

Gregory Kaiser

9109 Royal Gate Drive

Windermere FL 34786

Dear Greg,

We are pleased to present the following offer of employment. This letter will
summarize and confirm the details of our offer to you of employment by Lighting
Science Group Corporation (the “Company”).

Start Date. Your employment by the Company will commence by no later than
02 August 2010.

Position, Responsibilities & Duties. Your initial job title will be Chief
Financial Officer. You will initially report to John Stanley, Chief Operating
Officer. Your responsibilities and duties will be as the Chief Operating Officer
may specify. You are expected to devote your full time professional efforts to
the fulfillment of your responsibilities and duties.

Base Compensation. Your annual salary will be two hundred thousand United States
dollars (US$200,000.00), less standard payroll deductions and all required
withholdings, and paid in accordance with the Company’s payroll policies.

Stock Options. If the Company elects to convert your interim status to regular
status, subject to approval by the Company’s Board of Directors, you will be
granted stock options in an amount to be determined. The issuance of the stock
options will be subject to standard written Company agreements that will be
presented to you in due course.

Performance Bonus. You will be eligible to participate in the Company’s
performance bonus plan(s) on a pro-rated basis up to forty percent (40%) of your
base salary, based on a combination of Company performance and personal
achievements as determined by your manager.

Temporary Housing. If, during the first sixty (60) days of your employment by
the Company, you elect to reside in temporary housing close by the Company’s
office, the Company will cover the reasonable cost of such temporary housing and
pay a per diem for your expenses, in accordance with the Company’s policy.

Relocation. If during the first year of your employment by the Company, you
elect to relocate your residence to be close by the Company’s office, the
Company will pay or reimburse your reasonable moving costs, in accordance with
the Company’s policy.

LOGO [g94205image002.jpg]



--------------------------------------------------------------------------------

Benefits. The Company currently offers a suite of benefits for you and your
qualified dependents including medical, dental, vision and life insurance
options, effective first day of employment. Additionally, you are eligible for
paid sick time off and paid holidays. You will initially be eligible to accrue
twenty (20) days of paid vacation per year of employment. Additional details
regarding benefits will be provided by the Company’s human resources department
in due course. Benefits shall cease immediately upon the termination of your
employment by the Company except as provided by law or as the Company’s policies
may allow.

Required Documentation. To comply with the government-mandated confirmation of
employment eligibility, you will be required to complete an I-9 Employment
Eligibility Verification form.

At Will Employment. Please understand the Company is an employment-at-will
company. This means that you or the Company may terminate your employment at any
time, for any reason or for no reason, with or without notice. Accordingly, this
letter is not a contract or commitment for continued employment. The Company
also reserves the right to amend its benefits, plans or programs at any time.

Severance. If you are terminated for reasons other than cause or change of
control during your initial twelve months of employment, you will receive a
minimum severance amount equivalent to twelve (12) weeks of base pay. After one
year of employment the severance amount will increase to twenty-four (24) weeks.
Severance will be conditional upon your first executing (and not revoking) a
valid waiver and release of all claims that you may have against Lighting
Science Group. Termination for “cause” will eliminate eligibility for severance.

Change Of Control. If your employment by the Company or its successor is
terminated by the Company or its successor due to a change of control of the
Company during your first twelve months of employment, you will receive a
severance payment equal to twenty-four (24) weeks of your base pay. The
severance payment will be conditional upon your first executing (and not
revoking) a valid waiver and release of all claims that you may have against the
Company and/or its successor.

Resignation Notice. In the event you elect to discontinue your employment by the
Company, you shall give the Company notice of at least four (4) weeks. During
such four (4) week notice period, you shall, at the Company’s discretion,
perform no services, minimal services, transition services, or such services as
the Company may reasonably require up to and including the duties and
responsibilities of your position. The Company may elect to shorten or waive the
four (4) week period. During such notice period, your salary and benefits in
effect at the time of such notice shall remain in effect. Notwithstanding the
foregoing, the Company retains the option of terminating your employment upon
such notice or before the end of the notice period. If you elect to discontinue
your employment by the Company and even if the Company terminates your
employment prior to the end of the notice period, you will not be eligible for a
severance payment.

Cause. “Cause” shall mean: any act or omission which constitutes a felony or any
crime involving dishonesty, theft, or fraud; any act of dishonesty resulting or
intended to result directly or indirectly in gain or personal enrichment to you
at the expense of the Company; and/or, the failure to substantially perform the
duties and responsibilities of your position.

Additional Terms & Conditions Of Employment. The Company requires its employees
to sign and comply with additional terms and conditions of employment concerning
confidentiality, assignment

 

Page 2 of 3



--------------------------------------------------------------------------------

of inventions and works of authorship, non-competition, and non-recruitment. The
additional terms and conditions of employment will be presented to you for your
review, consideration and signature in due course and must be signed by within
ten (10) days of receipt by you. All offers of employment are contingent upon
the results of our reference and background check process.

If you wish to accept employment under the terms described above, please sign
and date a copy of this letter and return the signed and dated copy to me no
later than 16 July 2010.

By signing this letter, you acknowledge that this offer letter supersedes any
other offer, agreement, or promises made to you by anyone, whether oral or
written, specifically concerning the offer of employment by the Company, and
with the exception of the determination of the number of options as noted above,
this letter comprises the complete agreement between you and the Company
concerning the offer of employment by the Company.

If you have any questions regarding this offer, please do not hesitate to
contact me or John Stanley.

I look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,     Agreed & Accepted:

/s/ Bruce Krangel

   

/s/ Gregory Kaiser

Bruce Krangel     Gregory Kaiser Director, HR         Date: July 16, 2010      
     

 

Page 3 of 3